DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taracila et al. (US 2013/0076358). 
With respect to claim 1, Taracila discloses a head coil device comprising (see Figure 2): at least one coil unit which has a coil element (see unit #78 having coil elements #81-#82, #84 and #86; see paragraph 0021-0022 and as further seen on Figure 4); and a coil support portion (support # 118) which has a mechanism for attaching the coil unit to a head of a subject (see head coil unit #78 attached to head #96 through arm system #90 and #100 holding coil elements in plates #81-#82, #84 and #86), wherein the coil support portion includes a base portion, a support body which is connected to the base portion (support portion #118 connected to base portion #92) and has an elastic member (hose #94 considered as the elastic member), and a holder which connects the support body to the at least one coil unit (arm #90 considered as the holder), and wherein the holder has at least three contact points which are formed directly or indirectly with respect to the base portion (see arm #90 considered as holder having 3 contact points with respect to base #92 through three pivot portions #98, #102 and #106 as seen on Figure 3).  
With respect to claim 3, Taracila discloses the holder includes a first holder portion which is curved along a shape of the coil unit and a second holder portion which is curved in a direction intersecting the first holder portion, and wherein the support body includes a curved portion which slidably supports the second holder portion in a curved shape (see Figure 3, arm #90 considered as the holder having portions #98, #104 and #108 wherein each portion #104 and #108 are curved intersecting portion #98 when slide to closed as seen on Figure 2).
With respect to claim 4, Taracila discloses a lock mechanism portion which is provided between the second holder portion and the curved portion to lock and unlock the sliding of the second holder portion with respect to the curved portion (see paragraph 0021 and 0033 discussing locking by actuator #112 in Figure 2).  
With respect to claim 5, Taracila discloses the coil unit includes a first coil unit which covers a front head of the head and a second coil unit which covers at least one side surface of the head (see Figures 2 and 3 having coil elements in plates #81-#82, #84 and #86 wherein plate #81 covers the front of the head and plate #84 covers one side of the head). 
With respect to claim 6, Taracila discloses the base portion (base portion #92) includes a head support portion on which the head of the subject is placed (see Figure 2, head supported on plate #82 hold by holder arm # 90 on support #118) and a side panel portion which fixes the second coil unit (see panel #84 covers one side of the head), and wherein the side panel portion is fixed to the head support portion through a support shaft and is rotatable about the support shaft (see Figure 3, wherein panel #84 is fixed to the support #90 through a pivot #102 considered as the shaft that is rotatable about the support as seen on Figure 3).   
With respect to claim 7, Taracila discloses the side panel portion is opened and closed while being interlocked with the sliding of the holder (see paragraph 0021 and 0033). 
With respect to claim 8, Taracila discloses that when the right and left direction of the head is an X direction and the up and down direction of the head is a Z direction, the support shaft has an inclination in at least one of the X direction and the Z direction with respect to an upper surface of the base portion and urges the side panel portion in a direction moving away from the head (as seen on Figure 3,  see paragraphs 0021, 0025-0027 and 0030).  
With respect to claim 9, Taracila discloses the holder (see arm #90 considered as holder in Figures 2 and 3 holding plates with coils as discussed above) is located at a position in which a front end contacts the side panel portion (see Figure 2, front plate #81 contacts side plate #82 when in closed position), the front end moves in accordance with the sliding of the holder, and the side panel portion is rotated in a direction in which the side panel portion is in close contact with the head (see paragraphs 0021, 0025-0027 and 0030).     
With respect to claim 10, Taracila discloses the first coil unit and a side panel portion including the second coil unit are partially flexible (plates #81-#82, #84 and #86 in Figures 2 and 3 containing coil elements are considered partially flexible due to the capability to move for closing and opening by sliding away from each other).  
With respect to claim 11, Taracila discloses the coil unit further includes a third coil unit which covers a rear portion of the subject (see plate #82 in Figure 2 covering the back of the head).  
With respect to claim 15, Taracila discloses the coil unit includes a coil loop portion which is formed of a conductor and a cover member that covers the coil loop portion and the cover member is provided with a 55transmissive portion for ensuring a visual field of the subject when the coil unit is attached to the subject in an area in which the conductor of the coil loop portion does not exist (see unit #78 having coil elements on plates #81-#82, #84 and #86; see paragraphs 0021-0022 and 0030; and as further seen on Figure 4).  

    PNG
    media_image1.png
    313
    435
    media_image1.png
    Greyscale
With respect to claim 16, Taracila discloses the support body includes a fixed portion which is fixed to the base portion (support #118; see drawing in Figure 2 labeled by the examiner herein) and a curved portion which is formed to be continuous to the fixed portion and has a curved shape and the fixed portion has a structure with mechanical elasticity (see labeled Figure 2 herein wherein the base portion connected to fixed element in support has a curved shape section and wherein the base #92 connected to the fix portion of the base is considered to have mechanical elasticity in order to open and close the holder section as seen on Figures 2 and 3).  
With respect to claim 18, Taracila discloses the coil unit includes an array coil in which a plurality of sub-coils are arranged and an adjusting element which prevents magnetic coupling between the sub-coils (see paragraph 0019 disclosing decoupling circuits), and a distance between the sub-coils is variable (see Figures 2 and 3 varying distance of coils in each plate by opening and closing the plates #81-#82, #84 and #86, see paragraphs 0029-0032).   
With respect to claim 19, Taracila discloses a magnetic resonance imaging apparatus comprising: a transmitting coil which applies a high-frequency magnetic field to a subject; a receiving coil which detects a nuclear magnetic 56resonance signal generated from the subject (transmitting and receiving coils #56 and #78 as seen Figure 1); and a signal processing unit which reconstructs an image of the subject by using the nuclear magnetic resonance signal, wherein the coil device according to claim 1 is used as the receiving coil (see computer system for image processing element #22, see also paragraph 0016-0017 disclosing coil #78 as a transceiver which means is capable of transmitting and receiving).  
With respect to claim 20, Taracila discloses a magnetic resonance imaging apparatus comprising (see Figure 1): a transmitting coil which applies a high-frequency magnetic field to a subject; a receiving coil which detects a nuclear magnetic resonance signal generated from the subject (transmitting and receiving coils #56 and #78 as seen Figure 1); and a signal processing unit which reconstructs an image of the subject by using the nuclear magnetic resonance signal, wherein the coil device according to claim 1 is used as the transmitting coil (see computer system for image processing element #22, see also paragraph 0016-0017disclosing coil #78 as a transceiver which means is capable of transmitting and receiving).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Taracila et al. (US 2013/0076358) in view of Decke et al. (US 2009/0027053).
With respect to claim 2, Taracila discloses the holder (arm #90 considered as holder) is slidably supported on the support body at one center position and is elastically in contact with a guide fixed to the base portion (support portion #118 supporting holder #90 wherein the coil unit is in the isocenter of the device. See paragraph 0030 for the isocenter. Support #118 slides using patient positioning system #48 sliding the patient table #49).  Furthermore, Taracila discloses the claimed invention as stated above except for a pair of guides fixed to the base portion at both ends. However, Decke discloses a pair of guides fixed to the base portion at both ends (see Figure 7, pair of rail elements #24, each on opposite sides of patient bed #2 and connecting through block #25). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a pair of guides fixed to the base portion at both ends as taught by Decke with Taracila’s positioning means for the purpose of further disclosing a prefer sliding mechanism to move the coil in the patient table until it reaches the desire position. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Herlihy et al. (US 2013/0076358) in view of Decke et al. (US 5,361,765 A).
With respect to claim 12, 54Taracila discloses the claimed invention as stated above except for a fixing belt which allows the coil unit to be in close contact with the head of the subject, wherein one end of the fixing belt is fixed to the base portion and the holder is provided with a notch or hole for passing the fixing belt therethrough.  However, Herlihy discloses a fixing belt which allows the coil unit to be in close contact with the head of the subject, wherein one end of the fixing belt is fixed to the base portion and the holder is provided with a notch or hole for passing the fixing belt therethrough (See Figure 4 showing straps #122 around the head coil unit #10’ and connected to shell #131 considered as the base in combination to support #120 having rails #128 accommodating the rails #128 through a notch-like area as seen on Figure 4 and further in Figure 9 for passing the strap therethrough).   Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a fixing belt which allows the coil unit to be in close contact with the head of the subject, wherein one end of the fixing belt is fixed to the base portion and the holder is provided with a notch or hole for passing the fixing belt therethrough as taught by Herlihy with Taracila’s head unit for the purpose of holding the coil pieces snuggly against the patient and keep it properly aligned (Column 8, lines 27-60). 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Herlihy et al. (US 2013/0076358) in view of Driemel (US 2015/0065852 A1).
With respect to claim 13, Taracila discloses when the support side of the holder with respect to the support body is a rear side and the opposite side thereof is a front side (as seen on Figure 2 as presented below).

    PNG
    media_image2.png
    451
    534
    media_image2.png
    Greyscale

Furthermore, Taracila discloses the claimed invention as stated above except for a mirror having a mirror surface formed in front side is rotatably attached to the holder. However, Driemel discloses a mirror having a mirror surface formed in front side is rotatably attached to a holder (see Figure 1 disclosing head coil unit having a mirror housing #1 with mirrors 1a-1c and in a mirror stand #2 mounted in a manner rotatable with respect to center of rotation #3 as seen on Figure 2 and located on the front side attached to holder #5, see also paragraphs 0022-0027). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a mirror having a mirror surface formed in front side is rotatably attached to the holder as taught by Driemel with Taracila’s head coil unit for the purpose of providing the patient means to look outside the bore and reduce the feeling of constricted space (see paragraph 0018).     
With respect to claim 14, Taracila discloses the support body (#118 as seen on Figure 2) is formed such that an end surface of an end opposite to an end fixed to the base portion has a predetermined angle with respect to an axial direction of the support body (see Figure 2 labeled by the examiner below), 

    PNG
    media_image3.png
    397
    681
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    458
    508
    media_image4.png
    Greyscale
Furthermore, Taracila discloses the claimed invention as stated above except for the end surface of the end comes into contact with the mirror at a lower limit position of a slidable range of the holder, and an angle of the mirror with respect to the holder is defined.  However, Driemel discloses the end surface of the end comes into contact with the mirror at a lower limit position of a slidable range of the holder, and an angle of the mirror with respect to the holder is defined (see Figure 1 as labeled herein Showing the head unit having a mirror stand #2 considered as the claimed slidable holder to swivel mirrors 1a-1c to position said mirrors at the particular/defined angle). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have end surface of the end comes into contact with the mirror at a lower limit position of a slidable range of the holder, and an angle of the mirror with respect to the holder is defined as taught by Driemel with Taracila’s head unit for the purpose of providing the patient with adjustable means to look outside the bore and reduce the feeling of constricted space (see paragraph 0018).   

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Herlihy et al. (US 2013/0076358) in view of Driemel (US 2016/0025823 A1).
With respect to claim 17, Taracila discloses the claimed invention as stated above except for a fixed portion has a leaf spring or has a corrugated shape or spiral shape in cross-section. However, Driemel discloses a fixed portion has a leaf spring or has a corrugated shape or spiral shape in cross-section (Figure 4, showing a head coil unit base section #4 having a a spring element #11 connecting to element #8 considered as corrugated shape). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a fixed portion has a leaf spring or has a corrugated shape or spiral shape in cross-section as taught by Driemel with Taracila’s head coil unit for the purpose of tilting the head unit to a preferred position and fit (see paragraphs 0034 and 0038-0042). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 discloses MR devices having head coil units with different configurations including head coils that are displaceable and head coils that are divided in at least two separate portions that can connect to open and close.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866